Simmons, C. J.
1. Where a summons of garnishment was issued against a corporation, and where the officer made two returns of service and these returns showed service upon a different corporation, and the officer was allowed to amend one of the returns so as to make it show service upon the corporation intended to be served, and the return, as amended, was traversed, the original returns were admissible in evidence, and it was error to exclude them from the jury.
2. Where one of the issues made by the traverse was that the summons itself was issued against the corporation named in the original returns of the officer and not against the corporation against which judgment was sought, it was error to allow the justice of the peace who issued the summons, and who wrote one of the returns for the officer, to testify that when he wrote the return he intended to name in it the corporation against which the judgment was sought.
3. Under the facts disclosed by the record, it was error to grant a nonsuit.

Judgment reversed.

All the Justices concurring, except Lewis, J., absent.